IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ROBERT FENNELL,                          : No. 376 MAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
JACLYN GROVE, WILLIAM HENRY              :
DREIBELBIS, T. SUNDERLAND, C.            :
WRIGHT AND JON D. FISHER,                :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.